CAPITAL AND LIQUIDITY SUPPORT AGREEMENT

By and Between
World Financial Network National Bank, Columbus, Ohio,
Alliance Data Systems Corporation, Dallas, Texas,
and
The Office of the Comptroller of the Currency

This Capital and Liquidity Support Agreement (“Agreement”) is entered into and
is effective as of the 14th day of August, 2009, (the “Effective Date”) by and
among the Office of the Comptroller of the Currency (“OCC” or “Comptroller”),
World Financial Network National Bank (“Bank”), Columbus, Ohio, and Alliance
Data Systems Corporation (“ADSC”), Dallas, Texas, the parent company that
wholly-owns the Bank.

WHEREAS, on or about August 14, 2009, the Bank and ADSC entered into a revised
operating agreement with the OCC (the “Operating Agreement”) that sets forth
measures that the Bank and ADSC would take to ensure that the Bank, and each
company that from time to time is an operating subsidiary of the Bank, would
operate in a safe and sound manner and in accordance with all applicable laws,
rules, regulations, including the entry into a capital and liquidity support
agreement by and among the Bank, ADSC, and the OCC;

WHEREAS, the Bank and ADSC hereby enter into this Agreement with the OCC setting
forth the Bank’s continuing obligation to seek and ADSC’s continuing obligation
to provide the Bank necessary capital and liquidity support, in order to ensure
that the Bank continues to operate safely and soundly and in accordance with all
applicable laws, rules and regulations, and in accordance with the terms of the
Operating Agreement;

NOW THEREFORE, it is agreed among the Bank, by its duly authorized
representative, ADSC, through its duly authorized representative, and the
Comptroller, through his duly authorized representative, that the Bank and ADSC
shall operate at all times in compliance with the articles of this Agreement.

ARTICLE I
JURISDICTION

(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

(2) ADSC is an “institution-affiliated party” (“IAP”) of the Bank within the
meaning of 12 U.S.C. § 1813(u)(1).

(3) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

(4) This Agreement shall be construed to be a “written agreement” within the
meaning of 12 U.S.C. § 1818, and a “written agreement” within the meaning of 12
U.S.C. § 1831aa. The Bank and ADSC also expressly acknowledge that this
Agreement is enforceable by the OCC pursuant to 12 U.S.C. § 1818.

(5) This Agreement shall not be construed to be a “formal written agreement”
within the meaning of 12 C.F.R. § 5.3(g)(4), 12 C.F.R. § 24.2(e)(4), and 12
C.F.R. § 5.51(c)(6), unless the OCC informs the Bank otherwise.

(6) This Agreement shall not be construed to be a “written agreement, order, or
capital directive” within the meaning of 12 C.F.R. § 6.4.

ARTICLE II
CAPITAL SUPPORT

(1) The Bank’s Minimum Capital Requirement. At all times the Bank and ADSC shall
maintain sufficient capital in the Bank such that the Bank’s capital meets or
exceeds the levels required by the Operating Agreement or any modifications
thereto (the “Minimum Capital Requirement”).

(2) Bank’s Obligation to Notify ADSC of Deficiency and Seek ADSC’s Assistance.
The Bank shall promptly notify and request ASDC to make such capital infusions
as are needed for the Bank to remain in compliance with the Minimum Capital
Requirement. Any Bank request to ADSC for such capital infusions shall be in
writing, and the Bank shall provide the OCC with a copy of such written demand
within one (1) business day after delivery to ADSC.

(3) Capital Infusions from ADSC. ADSC shall make such capital infusions as may
be requested by the Bank or the OCC from time to time to ensure the Bank remains
in compliance with its Minimum Capital Requirement. If at any time, the Bank’s
capital level falls below the Minimum Capital Requirement (“Capital
Deficiency”), ADSC agrees it will, at the request of the Bank or the OCC,
contribute sufficient additional capital in a form acceptable to the OCC, so as
to bring the Bank into compliance with the Minimum Capital Requirement. Such
capital contribution will be: (i) made not later than five (5) business days
after receiving notification of the Capital Deficiency and request from the Bank
or the OCC; (ii) in the form of cash, or if appropriate, other acceptable
assets; and (iii) accounted for pursuant to Generally Accepted Accounting
Principles (“GAAP”).

(4) Higher Minimum Capital Requirement. If the OCC subsequently deems it
necessary, pursuant to the regulatory authority of 12 C.F.R. Part 3, to require
that the Bank achieve and thereafter maintain a higher Minimum Capital
Requirement, ADSC agrees it will contribute sufficient additional capital in a
form acceptable to the OCC, so that the Bank achieves and thereafter maintains
compliance with the higher Minimum Capital Requirement. Such capital
contribution will be: (i) made not later than ten (10) business days after
receiving notification of the higher Minimum Capital Requirement from the Bank
or the OCC; (ii) in the form of cash, or if appropriate, other acceptable
assets; and (iii) accounted for pursuant to Generally Accepted Accounting
Principles (“GAAP”).

ARTICLE III
LIQUIDITY SUPPORT

(1) The Bank’s Minimum Liquidity Requirement. At all times the Bank and ADSC
shall maintain sufficient liquidity in the Bank such that the Bank’s liquidity
meets or exceeds the levels required by the Operating Agreement and any
modifications thereto (the “Minimum Liquidity Requirement”). The Minimum
Liquidity Requirement includes, but is not limited to, the following:



  (a)   maintenance of the minimum level of liquidity to meet the Bank’s ongoing
liquidity needs under Article IV of the Operating Agreement;



  (b)   maintenance of assets in the Liquidity Reserve Deposit Account under
Article IX of the Operating Agreement, of the types and in the amounts required
under the Operating Agreement; and



  (c)   maintenance of marketable assets to cover 100% of the Bank’s deposits
that will mature in the ensuing six (6) months as required under Article XVII of
the Operating Agreement.

(2) Bank’s Obligation to Notify ADSC of Deficiency and Seek ADSC’s Support. The
Bank shall immediately notify and request ADSC to provide financial support
whenever such financial support is necessary for the Bank to come into, and
remain in, compliance with the Minimum Liquidity Requirement. Any Bank request
to ADSC for such financial support shall be in writing, and the Bank shall
provide the OCC with a copy of such written demand within one (1) business day
after delivery to ADSC.

(3) ADSC’s Obligation to Provide Financial Support. ADSC shall provide such
financial support as may be requested by the Bank or the OCC from time to time
to ensure the Bank comes into, and remains in, compliance with its Minimum
Liquidity Requirement. If at any time the Bank is not in compliance with the
Minimum Liquidity Requirement (“Liquidity Deficiency”), ADSC agrees that within
three (3) business days of receiving notification from the Bank or the OCC
regarding such Liquidity Deficiency, or sooner if circumstances warrant, ADSC
will provide the Bank with adequate financial support, in such amount, form and
duration as may be necessary for the Bank to meet its on-going Minimum Liquidity
Requirement.

(4) Provision of Line of Credit. ASDC shall provide to the Bank a line of credit
in an amount not less than One Hundred Million Dollars ($100,000,000), as
required by Article VII of the Operating Agreement.

ARTICLE IV
COLLATERAL REQUIREMENTS

(1) As a means to guarantee that ADSC will comply with its obligations to
provide capital and liquidity support to the Bank as required under this
Agreement, ADSC shall provide such collateral or other security hereafter
(i) that the OCC deems appropriate upon the request of the OCC or (ii) that the
Bank deems appropriate upon the request of the Bank. The collateral or other
security shall be in a form acceptable to the OCC, and the documents necessary
to effect the pledge of collateral or implementation of other security shall be
on terms and conditions acceptable to the OCC.

ARTICLE V
GENERAL PROVISIONS

(1) Term and Termination of Agreement. The term of this Agreement shall commence
on the Effective Date and will continue unless terminated in writing by consent
of all parties; provided that this Agreement shall terminate if ADSC or any
affiliate of ADSC no longer owns or controls the Bank for purposes of 12 C.F.R.
§ 5.50 and ADSC ceases to be an IAP of the Bank pursuant to 12 U.S.C. § 1813(u).

(2) Modification or Amendment of Agreement. This Agreement may be modified or
amended only by the mutual written consent of all parties.

(3) Extensions of Time. Any time limitations imposed by this Agreement shall
begin to run from the effective date of this Agreement, unless otherwise
provided. Such time requirements may be extended in writing by the Comptroller
or his duly authorized representative for good cause upon written application by
the Bank.

(4) Assignability of Agreement. This Agreement shall not be assigned or
transferred, in whole or in part, without the prior written consent of the OCC.

(5) Successors in Interest. This Agreement shall remain in full force and effect
against any successors in interest to ADSC.

(6) Conservatorship or Receivership of Bank. In the event of the appointment of
a conservator or receiver for the Bank, the obligations of ADSC hereunder with
respect to the Agreement shall survive said appointment.

(7) No Waiver. No failure to exercise, and no delay in the exercise of, any
right or remedy on the part of any of the parties hereto shall operate as a
waiver or termination thereof, nor shall any exercise or partial exercise of any
right or remedy preclude any other or further exercise of such right or remedy
or any other right or remedy.

(8) Direction Issued in Writing. The obligation of ADSC to provide financial
support to maintain the capital and liquidity of the Bank shall be deemed to be
pursuant to a “direction issued in writing by a Federal banking agency to
increase [the Bank’s] capital” under Section 18(u)(1) of the Federal Deposit
Insurance Act (12 U.S.C. § 1828(u)(1)).

(9) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter at issue, and supersedes all
prior written or oral communications, representations, understanding and
agreements relating to the subject matter of this Agreement.

(10) Severability. If any portion of this Agreement shall be held by a court of
competent jurisdiction to be invalid, illegal, unenforceable, or inoperative,
then, so far as is reasonable and possible, the remainder of this Agreement
shall be considered valid and operative, and effect will be given to the intent
manifested by the portion held invalid or inoperative. The parties shall
endeavor in good faith to replace the invalid, illegal, unenforceable or
inoperative provision(s) with valid provision(s) the economic effect of which
comes as close as possible to that of the invalid, illegal, unenforceable or
inoperative provisions.

(11) Agreement Not a Contract. This Agreement is a supervisory “written
agreement entered into with the agency” pursuant to 12 U.S.C. § l818(b)(l), and
expressly does not form, and may not be construed to form, a contract binding on
the Comptroller or the United States. Notwithstanding the absence of mutuality
of obligation, or of consideration, or of a contract, the Comptroller may
enforce any of the commitments or obligations herein undertaken by the Bank or
ADSC under his supervisory powers, including 12 U.S.C. § 1818(b), and not as a
matter of contract law. The Bank and ADSC expressly acknowledge that the Bank,
ADSC and the Comptroller do not have any intention to enter into a contract. The
Bank and ADSC also expressly acknowledge that no officer or employee of the
Office of the Comptroller of the Currency has statutory or other authority to
bind the United States of America, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.

(12) Other Action. It is expressly and clearly understood that if, at any time,
the Comptroller deems it appropriate in fulfilling the responsibilities placed
upon him by the several laws of the United States of America to undertake any
action affecting the Bank or ADSC, nothing in this Agreement shall in any way
inhibit, estop, bar, or otherwise prevent the Comptroller from so doing.

(13) Notices. All notices or other communication required hereunder shall be in
writing and shall be made by electronic mail or facsimile transmission, with a
copy sent by overnight mail, to the following persons, addressed as follows:

If to the Bank:

Board of Directors
World Financial Network National Bank
3100 Easton Square Place
Columbus, Ohio 43219
Attn: Hugh M. Hayden, General Counsel
(614) 944-3019 (fax)
Hugh.Hayden@alliancedata.com

If to ADSC:
Alliance Data Systems Corporation
17655 Watcrview Parkway
Dallas, Texas 75252
Attn: Alan M. Utay, Executive Vice President, General Counsel and Secretary
(972) 348-5150 (fax)
Alan.Utay@alliancedata.com

If to the OCC:

Supervisory Team Leader
Credit Card Bank Supervision
Office of the Comptroller of the Currency
7101 College Boulevard, Suite 1600
Overland Park, Kansas 66210

With an electronic or facsimile copy to:

EIC — World Financial Network National Bank
Office of the Comptroller of the Currency
7101 College Boulevard, Suite 1600
Overland Park, Kansas 66210

Such notice or communication shall be deemed to have been given or made as of
the date that the notice or communication was delivered to the overnight mail
carrier.

(14) Board Resolutions. The Bank’ Board of Directors has approved a resolution
authorizing its entry into this Agreement (the “Bank’s Resolution”) and the
Board of Directors of ADSC has approved a resolution authorizing ADSC’s entry
into this Agreement (“ADSC’s Resolution”). Certified copies of the Bank’s
Resolution and the ADSC’s Resolution are attached hereto as Exhibit A and
incorporated herein by reference.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

         
/s/ William D. Haas
      8/14/2009
 
       
William D. Haas
  Date  


Deputy Comptroller
Midsize Bank Supervision

IN TESTIMONY WHEREOF, the undersigned, as a duly appointed and authorized
officer of the Bank has hereunto set his/her hand on behalf of the Bank.

         
/s/ Daniel T. Groomes
      8/6/2009
 
       
Daniel T. Groomes
  Date  


President

IN TESTIMONY WHEREOF, the undersigned, as a duly appointed and authorized
officer of ADSC, has hereunto set his/her hand on behalf of ADSC.

         
/s/ Alan M. Utay
      8/10/2009
 
       
Alan M. Utay
  Date  


Executive Vice President,
Corporate Administrative Officer,
General Counsel and Secretary

